The judgment under review will be affirmed, for the reasons given in the per curiam opinion of the Supreme Court, with one exception.
In discussing the fourth ground relating to the refusal of the trial court to charge a request, that it was the duty of the plaintiff, if he at any time negotiated with the Western Realty Company, to inform the defendant of said negotiations, and if he failed to do it, the plaintiff was not entitled to recover, the Supreme Court made two answers, the first being that the proofs showed that the defendant must have known of the negotiations, and secondly, that there was nothing in the brokerage agreement suggesting or requiring such notice. We prefer not to rest our affirmance in this particular on the first of these answers because there seems to have been positive testimony of the defendant that he knew nothing of the negotiations in question, and therefore that point would necessarily be submitted to the jury if material to the case. However, we agree with the Supreme Court that it was not material because the brokerage agreement makes no provisions in that regard, and therefore rest our affirmance so far as respects this phase of the case upon the second reason given by the Supreme Court in its per curiam
opinion.
The judgment will be affirmed.
For affirmance — TRENCHARD, PARKER, CASE, DONGES, BROGAN, VAN BUSKIRK, KAYS, DEAR, WELLS, KERNEY, JJ. 10.
For reversal — None. *Page 548